OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 19 November 2021. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 19 November 2021 has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy of DE 10 2021 101 908.7 has been received. 

Claim Objections
Claim 5 is objected to because of the following informalities:
The limitation in claim 5 of “wherein the main body is accommodated between the first coating and the second coating” is objected to for multiple reasons set forth below:
“accommodated” constitutes awkward and/or grammatically incorrect claim language, as the definition thereof is “to provide sufficient space for”; and
As set forth in claim 1, the main body includes the first coating and second coating (based on claim structure and punctuation), i.e., the coatings are part of the main body – thus, the limitation constitutes an inconsistency with the structure set forth in claim 1.
In order to overcome the issue(s), the Examiner respectfully suggests amending the claim as follows: “wherein the flame-retardant fabric is disposed between the first coating and the second coating”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahluwalia et al. (US 2004/0235379; “Ahluwalia”).
Regarding claim 1, Ahluwalia discloses a composite material which is fire resistant and suitable for use in automobiles including engine liners, hood liners, and fire walls, as well as in fire resistance clothing [Abstract; 0018-0020, 0029-0031]. The composite material includes a woven fiberglass core (see MPEP 2131.02(II)); an aluminum foil layer disposed on one side of the core; and a coating disposed on the opposite side of the core, said coating including an acrylic binder polymer [0018-0024, 0032, 0043-0045, 0048, 0049, 0059-0061]. Ahluwalia discloses that the composite material may take any shape, including planar; as well as the composite material being flexible and pliable [0031].
Given that claim 1 does not recite a particular structure/shape for the protective cover, the aforecited composite material of Ahluwalia, which maybe planar or take any shape, anticipates the protective cover. Further, it is noted that the recitation in the preamble of “for a motor vehicle body” constitutes an intended use (see MPEP 2111.02(II)), rather than a structural limitation or functioning to provide a distinct definition of any claimed element(s). In view thereof, and further, given that Ahluwalia discloses that the composite material is suitable for use in automobiles in covering-type applications, the composite material anticipates/reads on the intended use. 
With respect to the limitation of the fabric being “flame-retardant”, it is noted that while not indefinite, the broadest reasonable interpretation of the claimed term, in light of Applicant’s specification (see MPEP 2111; 2111.01(I), (II)), is such that the fabric may exhibit any degree of flame retardancy (i.e., resistance thereto) – the specification does not disclose nor indicate/suggest quantitatively nor qualitatively the degree of flame resistance which the fabric is required to exhibit. The specification [pp. 2, ln. 15; pp. 3, ln. 25], as well as claim 2, indicates that the flame-retardant fabric is a glass weave.
Given that the core layer of the composite material disclosed by Ahluwalia is woven fiberglass; given that Ahluwalia is directed to the entire composite material being fire resistant; and in view of the foregoing analysis of the aforesaid claimed term based on Applicant’s specification, the woven fiberglass core of the composite material is reasonably interpreted as reading on/anticipating the claimed fabric being “flame-retardant”. In other words, the woven fiberglass would have intrinsically exhibited at least some degree of flame-retardancy (see MPEP 2112(V) and 2112.01(I), (II)), absent factually-supported objective evidence to the contrary. 
The coating of the composite material inclusive of a binder polymer anticipates the claimed first/adhesive coating; and the aluminum layer reads on the claimed second coating being a metal layer. As such, the composite material of Ahluwalia anticipates all of the limitations of the protective cover of claim 1.
Regarding claim 2, as set forth above in the rejection of claim 1, the core layer is a fiberglass weave which exhibits at least some degree of flame retardancy.
Regarding claim 3, as set forth above in the rejection of claim 1, the coating layer includes an acrylic binder polymer [0043-0045].  
Regarding claim 4, as set forth above in the rejection of claim 1, the aluminum foil layer  reads on the claimed aluminum coating. It is noted that the specification does not indicate nor disclose/suggest species of the coating which fall under the genus of “aluminum coating”, such as foil, film, or vapor-deposited layer(s). Thus, as stated, the aluminum foil layer of the composite material of Ahluwalia reads thereon. 
Regarding claim 5, as set forth above in the rejection of claim 1, the fiberglass weave of the composite material is disposed between the coating layer and the aluminum foil layer. 
Regarding claim 10, as set forth/cited above, Ahluwalia discloses that the composite material may suitably take any shape, including planar. Given that it is a layered composite material (i.e., laminate) inclusive of aluminum foil layer / woven fiberglass core / coating layer, it logically flows that the aluminum foil layer forms one flat surface of the main body, the coating layer forms another, opposite-facing flat surface of the main body, and the edge disposed between said flat surfaces, i.e., the thickness dimension of the composite material, includes at least some amount of thickness which is defined by (i.e., occupied by) at least a portion of the aluminum foil layer and the coating layer, of which read on the first and second coatings “disposed on the edge”, as claimed. 
Additionally or alternatively, Ahluwalia discloses that the composite material can be utilized in the form of covers for inter alia ironing boards and grills, as well as in forming air duct liners [0030]. Given the disclosure of (e.g.) the air duct liner, of which is readily envisaged by one of ordinary skill in the art as being rectangular (or other geometrical shape); and given that Ahluwalia discloses that the composite material may have any shape [0031], it logically flows that in lining an air duct (i.e., four surfaces in the cross-sectional shape of a square), the composite material would define two flat surfaces, and two edges therebetween (i.e., the other two surfaces of the square cross-section), of which also reads on/anticipates the claimed structure of the protective cover. 
Regarding claim 11, the rejection of claim 1 above reads on all of the limitations of claim 11. In short, the composite material of Ahluwalia inclusive of the aluminum foil layer / woven fiberglass core layer / and coating layer including acrylic binder polymer, reads on the limitations of claim 11, including the intended use recited in the preamble and the flame-retardancy of the glass weave.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemeyer et al. (US 2016/0271866; “Niemeyer”).
Regarding claim 1, Niemeyer discloses a blank and/or diecut (hereinafter referred to solely as “blank”) suitable for use in closing holes in metal sheets or plastic parts of vehicles/vehicle bodies, including for soundproofing of the interior through closing of said holes [Abstract; 0001, 0002, 0005-0009, 0022, 0023, 0025]. The blank is a laminate material inclusive of (in sequential order): an upper film that is, inter alia, an aluminum foil; a reinforcing fiber layer that is, inter alia, a glass fiber weave; a lower polymeric film; and an acrylic adhesive layer [0027, 0035, 0044, 0048, 0050, 0054-0058, 0123-0125, 0134, 0137-0139, 0146, 0150, 0222] (see MPEP 2131.02(II)). 
The blank and use thereof anticipates the claimed protective cover and intended use recited in the preamble. The aluminum foil reads on the claimed second coating/metal layer; and the acrylic adhesive layer reads on the claimed first/adhesive coating. 
In view of the explanation provided above in paragraphs 12 and 13, the glass fiber weave of the blank of Niemeyer anticipates/reads on the claimed “flame-retardant” fabric, given that any degree of flame-retardancy reads thereon (i.e., the broadest reasonable interpretation in light of the specification) and given that the glass fiber weave is identical to that which is claimed and disclosed by Applicant, i.e., a fiberglass weave [pp. 2, ln. 15; pp. 3, ln. 25]. In other words, the glass fiber weave of Niemeyer would have intrinsically exhibited at least some degree of flame retardancy, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). 
Regarding claim 2, as set forth above in the rejection of claim 1, the glass fiber weave of the reinforcing fiber layer of the blank reads on the limitations of claim 2. 
Regarding claim 3, as set forth above in the rejection of claim 1, the acrylic adhesive layer reads on the claimed first/adhesive coating, and thus also the limitations of claim 3 – the coating is an acrylic adhesive.
Regarding claim 4, as set forth above in the rejection of claim 1, the upper film is an aluminum foil layer, of which reads on the limitation of an aluminum coating (see paragraph 17 above).
Regarding claim 5, as set forth above in the rejection of claim 1, the glass fiber weave is disposed between the acrylic adhesive layer and the aluminum foil (upper film), thereby anticipating the limitation of claim 5. 
Regarding claim 9, as set forth/cited above in the rejection of claim 1, Niemeyer discloses that the blank covers an opening in an interior compartment of an automobile (specifically the floor) [0023, 0025], of which anticipates the limitations of claim 9. 
Regarding claim 10, as set forth above in the rejection of claim 1, the blank is a planar in form [Fig. 1], defined on its edge between the aluminum foil flat surface and acrylic adhesive flat surface by at least some degree of thickness of each of said aluminum foil and acrylic adhesive, of which read on the second and first coatings, respectively, disposed on the edge. 
Regarding claim 11, the rejection of claim 1 set forth above reads on all of the limitations of claim 11.

Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loic et al. (CN 101903167; “Loic”) (original copy and machine translation provided herewith; translation relied upon for the basis of the rejection).
Regarding claim 1, Loic discloses a flame retardant panel which comprises an outer metal layer; one or more polymeric tie layers; and a core layer made of glass fiber fabric, said flame retardant panel suitable for use in flame retardant/fire resistance applications for automobiles [pp. 1, 2, 5]. The outer metal layer is aluminum [pp. 2]. A polymeric tie layer that is, inter alia, an acrylic acid or methacrylic acid copolymer (see MPEP 2131.02(II)), is disposed between the aluminum layer and the core layer to bond the layers together [pp. 2, 3]. The fabric of the core layer is preferably a woven glass fiber fabric, of which may include a phenolic resin to increase the flame retardancy (specifically, reduce smoke and heat generation, as well as burning speed) [pp. 3]; thus, the woven glass fiber core exhibits flame retardancy. 
Further, an additional polymer tie layer (acrylic or methacrylic acid copolymer), is present on the opposite side of the core layer (i.e., opposite of the first tie layer which bonds the aluminum metal layer to the core) [pp. 2]. As such, the panel of Loic includes (sequentially): aluminum metal layer / (meth)acrylic acid copolymer tie layer / glass fiber weave core layer / (meth)acrylic acid copolymer bonding layer. 
The panel of Loic anticipates the claimed protective cover, as well as reads on the intended use recited in the preamble of “for a motor vehicle body” (see MPEP 2111.02(II)). The aluminum metal layer reads on the claimed second coating that is a metal layer; the flame retardant woven glass fiber fabric reads on the claimed flame-retardant fabric; and the (meth)acrylic acid copolymer bonding layer (as set forth immediately above) reads on the claimed first/adhesive coating. As such, the panel of Loic anticipates all of the limitations of claim 1.
Regarding claim 2, the rejection of claim 1 above reads on the limitations of claim 2. The glass fiber fabric of the core layer is a woven glass fiber fabric.
Regarding claim 3, the rejection of claim 1 above reads on the limitations of claim 3. The outermost polymeric bonding layer (disposed on the woven glass fiber core opposite the side of the aluminum layer) formed from a (meth)acrylic copolymer reads on the claimed first/adhesive coating layer being an acrylic adhesive layer. 
Regarding claim 4, the rejection of claim 1 above reads on the limitations of claim 4. The aluminum layer reads on the claimed second coating/metal layer being an aluminum coating.
Regarding claim 5, the rejection of claim 1 above reads on the limitations of claim 5. The glass fiber woven fabric is disposed between the aluminum layer and the polymeric bonding layer. 
Regarding claim 10, given that the panel of Loic is a layered composite material (i.e., laminate) inclusive of aluminum metal layer / (meth)acrylic acid copolymer tie layer / glass fiber weave core layer / (meth)acrylic acid copolymer bonding layer, it logically flows that the aluminum layer forms one flat surface of the main body, the copolymer bonding layer forms another, opposite-facing flat surface of the main body, and the edge disposed between said flat surfaces, i.e., the thickness dimension of the panel, includes at least some amount of thickness which is defined by (i.e., occupied by) at least a portion of the aluminum layer and the copolymer bonding layer, of which read on the first and second coatings “disposed on the edge”, as claimed. 
Regarding claim 11, the rejection of claim 1 set forth above reads on all of the limitations of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia as applied to claim 1 above under 35 U.S.C. 102(a)(1).
Regarding claims 6 and 7, Ahluwalia discloses, as set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1), the fire resistant composite material suitable for use as an engine liner, hood liner, firewall, head liner, and other types of articles including covers [0030]; as well as the fire resistant composite material being flexible/pliable and capable of any shape [0031]. Ahluwalia does not specifically disclose the fire resistant composite material exhibiting a projection or indent along its perimeter.
In view of the foregoing, and given that MPEP 2144.04(IV)(B) establishes that the courts have held that the configuration of the shape of an article is a matter of obvious design choice to one of ordinary skill in the art absent persuasive evidence that the particular configuration (as claimed) was significant, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the shape of the perimeter (i.e., the outline) of the composite material of Ahluwalia, such as to have included an indent and/or outwardly extending projection, based on a predetermined shape/configuration associated with the end use, e.g., a convex lower portion corresponding to the shape of a car hood proximate the headlights and a concave upper portion and/or pointed upper portions corresponding to the shape of a car hood proximate the windshield, thereby defining an appropriately shaped hood liner. It is noted that Applicant’s specification does not 
The fire resistant composite material of Ahluwalia, as modified above in accordance with the illustrative embodiment and supported by the MPEP/relevant case law cited therein, reads on and renders obvious the limitations of claims 6 and 7. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Niemeyer as applied to claim 1 above under 35 U.S.C. 102(a)(1).
Regarding claims 6 and 7, Niemeyer discloses, as set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1), the blank suitable for use in closing holes in metal/plastic parts of automobiles including interior compartments (e.g., floors). Niemeyer also discloses that the blank may exhibit a contour which corresponds to the hole to be closed, and/or may be configured to cover a multiplicity of holes [0230, 0231, 0234]. As such, Niemeyer reasonably teaches that the blank may have a variable contour (i.e., its perimetric shape may be changed based on the number/shape of the holes to be closed). Niemeyer does not specifically disclose the blank exhibiting a projection or indent along its perimeter.
In view of the foregoing, and given that MPEP 2144.04(IV)(B) establishes that the courts have held that the configuration of the shape of an article is a matter of obvious design choice to one of ordinary skill in the art absent persuasive evidence that the particular configuration (as claimed) was significant, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the shape of the perimeter (i.e., the outline) of the blank of Niemeyer, such as to have included an indent and/or outwardly extending projection, based on a predetermined shape/configuration associated with the shape of the hole(s) to be covered.
The blank of Niemeyer, as modified above in accordance with the illustrative embodiment and supported by the MPEP/relevant case law cited therein, reads on and renders obvious the limitations of claims 6 and 7. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia as applied to claim 1 above under 35 U.S.C. 102(a)(1), further in view of Boyd (US 2003/0184988; “Boyd”).
Regarding claim 8, Ahluwalia discloses, as set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1), the fire resistant composite material suitable for use as an engine liner, hood liner, firewall, head liner, and other types of articles/covers for use in automobiles [0030]; as well as the fire resistant composite material being flexible/pliable and capable of any shape [0031]. Ahluwalia is silent regarding a fuse box including the fire resistant composite material.
Boyd discloses a fuse box for vehicles [Abstract; Figures 1, 2, 4, 5, 6a; 0001, 0002, 0011, 0026-0028]. Boyd teaches that the fuse box cover and base are made from a fire retardant thermoplastic, though any suitable materials may be used [0028]. As such, Boyd reasonably teaches one of ordinary skill in the art that vehicle fuse boxes require some degree of flame retardancy. 
Ahluwalia and Boyd are both directed to vehicular components which require fire/flame retardancy/resistance. 
Given that Ahluwalia explicitly discloses that the fire resistant composite material can take any shape; is suitable for use in automobile cover/liner applications which require fire resistance; as well as adheres well to other materials/may be applied to various types of substrates [0054, 0062], it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have adhered/lined/coated all of, or a portion of, the fuse box of Boyd with the fire resistant composite material, as the material would have been recognized in the art as suitable for provision of flame/fire retardancy properties to vehicular components requiring flame retardancy (see MPEP 2144.07 – the selection of a known material based on its suitability for its intended use has been held prima facie obvious); and/or in view of the foregoing disclosure and teachings of Ahluwalia, one of ordinary skill in the art would have recognized that the fire resistant composite material was capable of being adhered to a variety of substrates, performs the function of flame/fire retardancy (as required by Boyd), and thus would have predictably resulted in increased fire/flame retardancy provided to the fuse box (see MPEP 2143(I)(A)). 
As modified, the fire resistant composite material of Ahluwalia would have been adhered to at least a portion of, or all of, the cover and/or base of the fuse box (e.g., outer surface) of Boyd, thereby reading on/rendering obvious the fuse box recited in claim 8. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application.
US 2008/0286568 to Kopf et al. – [Abstract; 0026-0028, 0040-0046, 0050, 0052, 0066, 0071, 0074, 0091, 0096] discloses an adhesive tape including (sequentially) hotmelt acrylate/acrylic adhesive, flame retardant glass fabric, aluminum foil
US 2008/0261012 to Kopf et al. – [Abstract; 0024, 0027, 0037, 0038, 0054, 0060, 0070] discloses an adhesive tape similar to the ‘568 reference cited immediately above
US 2018/0266591 to Mueller et al. – [Abstract; 0008-0010, 0055, 0056, 0060, 0061] discloses a tubular article including inner polyacrylate layer, middle woven glass fiber layer, and outer aluminum layer
US 2016/0079025 to Spesser et al. – [Abstract; Figures; 0007-0013, 0021-0023] discloses a fuse box for a vehicle, wherein the fuse box (housing itself) is not disclosed as being formed from a specific material

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782